Title: To Alexander Hamilton from Samuel L. Mitchell, [3 December 1792]
From: Mitchell, Samuel L.
To: Hamilton, Alexander



[New York, December 3, 1792]
Sir

With great improvement and satisfaction I perused your Report on Manufactures, soon after its publication, and tho I then ardently wished the establishment of such as would render our Country independent of foreign places, for necessary Supplies particularly of naval and military stores, yet I little thought at that time I should ever be placed in a Situation of cooperating with the Secretary of the Treasury in carrying into effect such projects in detail as are comprized in his general Provisions.
I had enjoyed the rural satisfaction of agricultural improvement at Plandome on Long island, had practised Law and tried Causes at the bar, had been appointed an Officer in the Militia; and been a representative of the People in the State Legislature, when I received an Invitation from the Trustees of Columbia College to accept the Chair of Chemical Professor in New York, under the Patronage of the State, which had made provision for the same.
On Reviewing my Stock of knowledge, I thought I could undertake the Duties of the Place consistent with attention to other Business, and accordingly have commenced my Literary and Scientific Operations. The Trustees ordered the Professors to publish each a Syllabus, and accordingly my Outline has been committed to the Press. A Copy of it is herewith forwarded to you; that you may know what is aimed at, and what is a doing under the late legislative sanction, in the State of New York. You will be satisfied I hope, on Perusals that my endeavour in sketching out the Plan, has been to unite philosophical Speculation with improvement in the useful Arts.
The recent Discoveries in Chemistry are so vast and extensive, so fraught with philosophical Truth & so applicable to numberless economical purposes that it is sorely to be lamented, they are so little known in this Country. Yet I feel encouraged to think, Inquiries of this Kind, will have a gradual Progress among us, and keep pace with at least, if not outgo sundry other Improvements. It is greatly to be desired, that Researches and Investigations of the Chemical sort, which have already done so much in advancing and cheapening manufactures, and are capable of doing beneficially so much more, may become fashionable, and be eagerly entered into by Gentlemen of fortune and education, as well as Artists and Manufacturers.
Your manufacturing Society, established at Pasaick falls will require the aid of some Chemical Operations, particularly in the whitening of Cloth and Thread of Cotton, Hemp and Flax. I would hint to you, to have the bleaching done, not by exposure to the Sun Shine in an Open field in the old Way, but to adopt the new Method proposed by Mons. Berthollet, of making Vegetable substances white by means of the Oxygenated Neuriatic Acid, as the quickest and cheapest method. In Case this plan should be thought adviseable, I would recommend Mr. Joseph Russel of this City, to the Society as a proper person to prepare and oxygenate the Spirit of Salt for the purpose: he being possessed of those qualities as a Man, and that practical skill as a Chemist, which render him in my Judgment, a very fitting Person for the Purpose.
I have received your Communication about the Light House, and am sorry to learn, there is no present Prospect of effecting the erection of such a building at the proposed place. But as Improvements are gradual and progressive, perhaps this part of our Coast may be considered and benefited in its Turn.
I have the Honour to be, with much Respect, Sir, your very obedient Servant

Saml. L. Mitchell
New York. Decr. 3. 1792.
The Hon. Alexr. Hamilton

